       CASE 0:21-cv-00153-WMW-KMM Doc. 15 Filed 02/17/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Dana Maria Setzer-White and Debora Jo
Setzer,                                               Case No. 21-cv-153 (WMW/KMM)

                           Plaintiffs,                 Stipulation for Extension of Time
vs.

Equifax Information Services, LLC;
Experian Information Solutions, Inc.; Wells
Fargo Bank, N.A. d/b/a Wells Fargo Auto;
Hyundai Capital America d/b/a Kia Motors
Finance,

                           Defendants.


       Plaintiffs Dana Maria Setzer-White and Debora Jo Setzer, and Defendant Wells

Fargo Bank, N.A. (“Wells Fargo”), by and through their undersigned counsel, hereby

stipulate that, should the Court agree, Wells Fargo may have until and including March

11, 2021, to answer or otherwise respond in this lawsuit, and the Court may enter the

Order submitted with this Stipulation without further notice or a hearing.

Dated: February 16, 2021                         Dated: February 16, 2021

s/ Jenna Dakroub                                 s/ Jessica Z. Savran
Jenna Dakroub                                    Charles F. Webber (#215247)
Attorneys for Plaintiffs                         Jessica Z. Savran (#348983)
Price Law Group, APC                             Attorneys for Wells Fargo Bank, N.A.
8245 N. 85th Way                                 FAEGRE DRINKER BIDDLE &
Scottsdale, AZ 85258                             REATH LLP
818-600-5513                                     2200 Wells Fargo Center
Email: jenna@pricelawgroup.com                   90 South Seventh Street
                                                 Minneapolis, MN 55402-3901
                                                 Telephone: (612) 766-7000
                                                 chuck.webber@faegredrinker.com
                                                 jessica.savran@faegredrinker.com
